UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4559


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM L. HANDY, JR., a/k/a B,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:04-cr-00559-AW-7; 8:09-cv-02011-AW; 8:13-cv-00477-AW)


Submitted:   November 21, 2013            Decided:   November 25, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William L. Handy, Jr., Appellant Pro Se.   Sandra Wilkinson,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William L. Handy, Jr., seeks to appeal the district

court’s order denying his motion for release on bail pending

review of his Fed. R. Civ. P. 60(b) motion, in which he seeks

relief from the court’s denial of his 28 U.S.C. § 2255 (West

Supp.    2013)    motion. *     The    order    is     not    appealable      unless    a

circuit justice or judge issues a certificate of appealability.

28      U.S.C.    § 2253(c)(1)(B)          (2006).             A    certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies        this     standard        by      demonstrating        that

reasonable       jurists      would    find     that     the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief       on    procedural       grounds,       the    prisoner       must

demonstrate      both    that    the   dispositive           procedural    ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.


     *
       The order is an immediately appealable collateral order.
See Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.
Ct. 1221, 93 L. Ed. 1528 (1949); Pagan v. United States, 353 F.3d
1343, 1345-46 & n.4 (11th Cir. 2003).



                                           2
           We have independently reviewed the record and conclude

that Handy has not made the requisite showing.             Accordingly, we

deny a certificate of appealability and dismiss the appeal.               We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.

                                                                  DISMISSED




                                      3